internal_revenue_service number release date index number ------------------------------------------ ---------------------- ------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- ---------------------------- telephone number -------------------- refer reply to cc ita b02 plr-145047-11 date date ty ----------------------- legend corporation ------------------------------------------ landlord ------------------------------ tenant-sponsor ---------------------------------- holdings ----------------------------------------- address ---------------------------------------------------- a --------------- b --------------- x ---------------------------------- y ------------ state ------------- date ---------------------- date ----------------------- dear ------------- - this letter is in response to a letter dated date that was submitted by the authorized representative of corporation in that letter a ruling was requested that corporation and the tenant-stockholders of corporation are entitled to deduct under sec_164 and sec_216 of the internal_revenue_code certain real_estate_taxes paid_or_accrued by corporation landlord a limited_liability corporation is and has been the owner of real_property land and building located at address the property plr-145047-11 tenant-sponsor a limited_liability_company is and has been in the business of investing in and owning and selling real_estate on date landlord leased the property to tenant-sponsor the term of the lease the ground lease including unfettered and continuous options to renew is for x the provisions of the lease provide that it is a net_lease with tenant-sponsor responsible for all expenses and maintenance thereafter relating to the property and it also provides that with the consent of landlord tenant-sponsor was required in accordance with the first amendment to the ground lease to in effect expend exclusive of soft costs a minimum of dollar_figurea to reconstruct the property tenant-sponsor irrespective of soft costs expended dollar_figureb in the reconstruction of the building the reconstruction renovation of the property resulted in the erection in all material respects of a new_building on the property the ground lease and the first amendment to the ground lease specifically contemplated that tenant-sponsor would submit an offering plan with respect to the cooperative development plan to the attorney_general of state in accordance with state law governing the development and sale of residential cooperatives effective date which followed the completion of the construction by tenant-sponsor tenant-sponsor assigned the lease for the property containing the reconstructed building to holdings a newly formed limited_liability_company as the tenant under the lease thereafter holdings merged into corporation a newly formed state corporation so that the result was that corporation succeeded to all of the rights and obligations of holdings becoming the tenant under the ground lease owning the leasehold estate created thereunder the leasehold estate for the reconstructed and improved real_property which is now subject_to a filed plan of cooperative residential ownership under state law the result is that corporation owned a ground lease for the real_property for a term of x the real_property contained a completed new_building with cooperative apartments held_for_sale by the original tenant-sponsor the entity that constructed the new_building to house the cooperative which had been transferred by means of what was in effect an assignment of the lease to corporation while the term of the lease is for x corporation represents that the useful_life expectancy of the new_building is only y for a building like the new_building on the property the lease provides that tenant-sponsor and any successor of tenant-sponsor which is corporation is required to pay all real_estate_taxes imposed upon the building and the land by any governmental authority corporation represents that corporation qualifies as a cooperative_housing_corporation under sec_216 of the internal_revenue_code and the stockholders who purchased plr-145047-11 stock representing their apartments in the building qualify as tenant-stockholders of corporation under sec_216 an appraisal of the land and building obtained by corporation concludes that the rent payable under the ground lease is in substance and practice allocated and attributable solely to the land and that no part of that rent is really allocated or attributable to the new improvements sec_164 of the code allows a deduction for state local and foreign real_property_taxes in the taxable_year in which such taxes are paid_or_accrued sec_1_164-1 of the income_tax regulations provides that taxes generally are deductible only by the person on whom they are imposed furthermore sec_1_162-11 provides that taxes paid_by a tenant to or for a landlord for business property are considered additional rent thus the landlord rather than the tenant is allowed a deduction for the payment of the taxes under sec_164 sec_216 allows a tenant-stockholder as defined in sec_216 a deduction for certain amounts paid_or_accrued to a cooperative_housing_corporation within the taxable_year these amounts include the tenant-stockholder’s_proportionate_share of real_estate_taxes which are allowable as a deduction to the corporation under sec_164 and which are paid_or_incurred by the corporation on a the houses or apartment building and b the land on which such houses or building are situated sec_216 in revrul_62_178 1962_2_cb_91 a lessee was allowed a deduction under sec_164 for real_estate_taxes paid on a building but not the underlying land even though legal_title to the building was vested in the lessor of the land the ruling reasoned that the enjoyment of the entire worth of the building was in the lessee because the lessor received no rental income attributable to the building and the useful_life of the building which was erected by the lessee with its own funds was substantially shorter than the term of the lease thus the lessee was treated as the owner of the building for purposes of sec_164 and the tenant-stockholders of the lessee were allowed a sec_216 deduction for amounts paid to the lessee representing their proportionate shares of the real_estate_taxes paid with respect to the building in contrast in revrul_62_177 1962_2_cb_89 a lessee was not allowed a deduction under sec_164 for real_estate_taxes that the lessee had paid on a building in that case the building was pre-existing and it was not constructed by the lessee although the useful_life of the building was less than the term of the lease the lessor was treated as the owner of the building for purposes of sec_164 because the lessor received rental income attributable to the building thus the lessee was not treated as the owner of the building for purposes of sec_164 and the tenant-stockholders of the lessee were not allowed a sec_216 deduction for amounts paid to the lessee representing their proportionate shares of real_estate_taxes paid with respect to the building the facts of the present case as provided by corporation are substantially_similar to the facts in revrul_62_178 the appraisal obtained by corporation concludes that the plr-145047-11 rent payable under the ground lease is allocable solely to the land and no part of the rent payable under the ground lease is attributable to the improvements in addition the useful_life of the building is substantially shorter than the remaining term of the ground lease thus in accordance with revrul_62_178 a corporation will be treated as the owner of the building for purposes of sec_164 and b corporation under sec_164 will be entitled to deduct the real_estate_taxes other than that attributable only to the land under sec_164 and each tenant-stockholder’s rental or maintenance payments paid to corporation will be deemed to include his or her proportionate share of the aforementioned taxes other than that attributable only to the land which will be deductible under sec_216 and sec_164 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely thomas d moffitt branch chief branch income_tax accounting cc
